Citation Nr: 0428962	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  03-28 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to service connection for swelling, pain and 
discomfort of the right lower extremity.  


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.Cooper, Counsel



INTRODUCTION

The veteran served on active duty from January 1980 to 
January 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 RO decision which 
denied service connection for swelling, pain and discomfort 
of the right lower extremity.  

A hearing was held before RO personnel at the RO in October 
2003.  A hearing was held at the Board in July 2004, before 
the Veterans Law Judge signing this document.  The Veterans 
Law Judge had been designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing testimony has been associated with 
the claims file.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In October 2004, the veteran submitted service department 
records dated in August 2004.  These show that on evaluation 
she was found to have varicose veins bilaterally, as well as 
a mild decrease in pinprick sensation in the right lower 
extremity.  She was found to have no swelling in the lower 
extremities, and there were no reports of pain or discomfort.  
She was to undergo laboratory studies to evaluate her 
symptoms and was to be seen in follow up in one to two weeks 
when the laboratory studies were completed.  The laboratory 
studies and the follow evaluation could be relevant to the 
veteran's claim.  Therefore, VA has an obligation to seek 
these records.  38 U.S.C.A. § 5103A(b)(1),(c)(3) (West 2002).

Accordingly, this case is remanded for the following:

1.  The AMC or RO should take the 
necessary steps to obtain records of the 
veteran's treatment at the National Naval 
Medical Center, Bethesda, Maryland, for 
disability of the right lower extremity 
since August 2004, including relevant 
laboratory studies.

2.  If the AMC or RO receive records 
showing a current disability of the right 
lower extremity manifested by swelling, 
pain or discomfort, it should afford her 
a VA examination to determine whether she 
has a current disability related to 
service.  The examiner should review the 
claims folder, and provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
any current right lower extremity 
disability is related to the swelling 
noted in service or is otherwise the 
result of a disease or injury in service.  
The examiner should provide a rationale 
for any opinions.

3.  The AMC or RO should then re-
adjudicate the claim, and if it remains 
denied, issue a supplemental statement of 
the case.  The case should then be 
returned to the Board if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





